DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Amendments
2.	The amendment filed November 17, 2021 has been entered. Claims 1-7, 9-11, and 14-17 have been amended. Claim 8 is cancelled. Claims 1-7 and 9-20 are under consideration in this Office Action.  

Withdrawal of Rejections
3.	The following rejections have been withdrawn in view of applicants’ amendments and arguments:
	a) The scope of enablement rejection over claims 11-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph;
	b) The rejection of claims 1, 6 and 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph;
	c) The rejection of claims 1-20 under 35 U.S.C. 102(a)(2) as being anticipated by Guglielmetti et al;
	d) The rejection of claims 1-4, 7-10, 11, 13-14 and 17-20 under 35 U.S.C. 102(a)(2) as being anticipated by D’Inca et al; 
	e) The rejection of claims 1-4 and 7-9 under 35 U.S.C. 102(a)(2) as being anticipated by Balzaretti et al; and


EXAMINER’S AMENDMENT
4.	Authorization for this examiner’s amendment was given in an interview with James Keddie on January 7, 2022. The application has been amended as follows: 
	Cancel Claims 2-4. 
Claim 11 (Currently Amended)  A method of treating a Clostridium difficile infection Lactobacillus paracasei CNCM I - 1572 and Lactobacillus paracasei LPC-S01 to a patient infected with Clostridium difficile.

Allowable Subject Matter
5.	Claims 1, 5-7 and 9-20 are allowed. The art does not teach or fairly suggest a  composition comprising: a therapeutically acceptable amount of a combination of Lactobacillus paracasei CNCM J-1572 and Lactobacillus paracasei LPC-S01; and a pharmaceutically acceptable excipient.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571) 272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JANA A HINES/Primary Examiner, Art Unit 1645